Citation Nr: 1606894	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-02 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for stroke residuals.

2.  Entitlement to a disability rating in excess of 10 percent for spinal meningitis.  


REPRESENTATION

Veteran represented by:	Ryan Spencer, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from October 1963 to October 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2010 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the March 2010 rating decision, the RO awarded service connection for spinal meningitis and assigned a 10 percent rating, effective September 3, 2009.  The Veteran appealed the initial rating assigned.  The RO continued the 10 percent rating in its May 2011 rating decision.  

In November 2015, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

During the Veteran's November 2015 hearing, he provided argument that essentially requests that his secondary service connection claims for memory loss, back condition, hair loss, and erectile dysfunction be reopened.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Board finds that additional development is required regarding the Veteran's service connection claim for a stroke and increased rating claim for spinal meningitis. 

Stroke

In a November 2014 rating decision, the RO denied service connection for stroke residuals.  In a statement received by the Veteran in October 2015, he expressed disagreement as to the denial of service connection for a stroke.  To date, however, the AOJ has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Spinal Meningitis

The Veteran seeks a rating in excess of 10 percent for his spinal meningitis.  His most recent VA examination to evaluate his residuals was dated in April 2011.  There is also a March 2012 VA general medical examination report merely noting no residuals of spinal meningitis, but it does not appear that he was actually examined regarding his spinal meningitis residuals.  Since that time, he has specifically described worsening symptoms.  See November 2015 hearing transcript.  

When a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Statement of the Case on the issue of entitlement to service connection for a stroke should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issue.  If the Veteran perfects an appeal with respect to this, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

2.  Obtain any outstanding treatment records and associated them with the electronic claims file.

3.  The Veteran should be afforded an appropriate VA examination by an examiner with sufficient expertise to determine the current degree of severity of his spinal meningitis and any disabling residuals.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes-including a determination of whether his meningitis considered an active febrile disease.  In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected spinal meningitis and its residuals. 

The examiner should provide a complete rationale for any opinions provided.

4.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







